
	

114 HR 1975 RH: Securities and Exchange Commission Overpayment Credit Act
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 385
		114th CONGRESS
		2d Session
		H. R. 1975
		[Report No. 114–505]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2015
			Mr. Meeks (for himself, Mr. Hultgren, Mr. Foster, and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on Financial Services
		
		
			April 19, 2016
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Securities Exchange Act of 1934 to require the Securities Exchange Commission to
			 refund or credit excess payments made to the Commission.
	
	
 1.Short TitleThis Act may be cited as the Securities and Exchange Commission Overpayment Credit Act. 2.Refunding or crediting overpayment of section 31 fees (a)In generalSection 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) is amended by adding at the end the following:
				
 (n)OverpaymentIf a national securities exchange or national securities association pays to the Commission an amount in excess of fees and assessments due under this section and informs the Commission of such amount paid in excess within 10 years of the date of the payment, the Commission shall offset future fees and assessments due by such exchange or association in an amount equal to such excess amount..
 (b)ApplicabilityThe amendment made by this section shall apply to any fees and assessments paid before, on, or after the date of enactment of this section.
			
	
		April 19, 2016
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
